SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1082
CAF 11-02228
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF BORN I. DIVINE,
PETITIONER-APPELLANT,

                      V                                           ORDER

ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,
ON BEHALF OF SABRINA M. BUSH,
RESPONDENT-RESPONDENT.


BORN I. DIVINE, PETITIONER-APPELLANT PRO SE.

LAL, GINGOLD & FRANKLIN, PLLC, SYRACUSE (SUJATA LAL OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Onondaga County (Bryan
R. Hedges, J.), entered September 19, 2011 in a proceeding pursuant to
Family Court Act article 4. The order denied the objection of
petitioner and affirmed an order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 9, 2012                     Frances E. Cafarell
                                                 Clerk of the Court